     Case: 1:19-cv-01958 Document #: 12 Filed: 06/18/19 Page 1 of 2 PageID #:56



                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS

MALIBU MEDIA, LLC,                               )
                                                 )
       Plaintiff,                                )   Civil Action Case No. 1:19-cv-01958
                                                 )
v.                                               )
                                                 )   Judge Alonso
JOHN DOE subscriber assigned IP address          )
76.217.228.163,                                  )
                                                 )
       Defendant.                                )
                                                 )

                    PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
                           WITH PREJUDICE OF JOHN DOE

       PLEASE TAKE NOTICE, Plaintiff has settled this matter with John Doe (“Defendant”)

through his counsel. Pursuant to the settlement agreement’s terms, Plaintiff hereby voluntarily

dismisses Defendant from this action with prejudice. John Doe was assigned the IP Address

76.217.228.163. Pursuant to Fed.R.Civ.P. 41(a)(1)(A)(i) Defendant John Doe has neither

answered Plaintiff’s Complaint nor filed a motion for summary judgment.

       Consistent herewith Plaintiff consents to the Court having its case closed for

administrative purposes.

               Dated: June 18, 2019        Respectfully submitted,

                                           By:        /s/ Mary K. Schulz
                                                     Mary K. Schulz, Esq.
                                                     1144 E. State Street, Suite A260
                                                     Geneva, IL 60134
                                                     Tel: (312) 213-7196
                                                     Email: medialitigationfirm@gmail.com
                                                     Attorneys for Plaintiff




                                              1
     Case: 1:19-cv-01958 Document #: 12 Filed: 06/18/19 Page 2 of 2 PageID #:57




                                CERTIFICATE OF SERVICE

        I hereby certify that on June 18, 2019, I electronically filed the foregoing document with
the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record and
interested parties through this system.

                                                    By: /s/ Mary K. Schulz




                                                2
